COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     In re Valero Refining – Texas, L.P. and Valero Refining Co. Texas,
                         Relators

Appellate case number:   01-14-00149-CV

Trial court case number: 2012-56551

Trial court:             215th District Court of Harris County

       It is ordered that Real Party in Interest Harris County Appraisal District’s Motion for
Rehearing is denied.

Judge’s signature: _/s/ Rebeca Huddle_________________________
                   Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Huddle


Date: November 20, 2014